IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-50001
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

FREDDY DEUSENBERRY,

                                            Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                      USDC No. EP-98-CR-523-ALL-DB
                          --------------------

                            July 12, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Freddy Deusenberry argues that his conviction should be

reversed and he is entitled to a new trial because the district

court erred in not permitting his to impeach the character of an

out-of-court declarant because hearsay statements of the

declarant had been admitted into evidence at trial.     Deusenberry

argues the impeachment evidence was admissible under Fed. R.

Evid. 806.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50001
                                -2-

     Deusenberry did not seek to have impeachment evidence

admitted pursuant to Rule 806 in the district court.    Therefore,

this issue is subject to plain error review.    United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc).    The

record reflects that the Government did not offer any statements

of an out-of-court declarant at trial.    Further, Deusenberry’s

counsel deliberately attempted to elicit statements of the

declarant on cross-examination of the Government’s witness.

Deusenberry is not entitled to impeach statements that he

deliberately elicited at trial.    See United States v. Raymer, 876
F.2d 383, 388 (5th Cir. 1989).    The district court did not commit

error, plain or otherwise, in excluding the impeachment evidence.

     Deusenberry argues that the district court erred in

admitting evidence based on unauthenticated agency records.    The

records, if properly authenticated, would have been admissible as

public records pursuant to Fed. R. Evid. 803.    See Fed. R. Evid.

803(8); United States v. Puente, 826 F.2d 1415, 1417-18 (5th Cir.

1987).   Further, the records were not prejudicial because they

corroborated Deusenberry’s testimony at trial that he crossed the

border only once on the day in question.    Any error was harmless.

See Fed. R. Crim. P. 52(a).

     Deusenberry argues that the prosecutor deprived him of a

fair trial by eliciting testimony in the jury’s presence about

Deusenberry’s sexual preference.   The district court sustained

defense counsel’s objection to this remark, and the jury was

instructed not to consider questions to which an objection had

been sustained.   There was no further reference to Deusenberry’s
                             No. 99-50001
                                  -3-

sexual preference at trial or during closing arguments.   In light

of the other overwhelming evidence of Deusenberry’s guilt

presented at trial, the admission of this isolated, unsolicited

remark was harmless error.    See United States v. Espinosa-Cerpa,

630 F.2d 328, 335 (5th Cir. 1980).

     AFFIRMED.